COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 CHAUNCEY DEANDRE REED,                                        No. 08-19-00283-CR
                                                 §
                           Appellant,                             Appeal from the
                                                 §
 v.                                                             168th District Court
                                                 §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                 §
                            State.                             (TC# 20150D00451)
                                                 §
                                         O R D E R

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until April 3, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Eduardo Solis, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before April 3, 2021.

       IT IS SO ORDERED this 19th day of March, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.